Citation Nr: 1731977	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  15-24 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for osteoarthritis, to include of the cervical spine, lumbar spine, right knee, left knee, and left ankle.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to service connection for osteoarthritis.  The Veteran timely appealed that issue.

In October 2015 and July 2016, the Board remanded the matter for additional evidentiary development, to include obtaining a VA medical examination to determine whether the Veteran had osteoarthritis of any joint and, if so, whether it was at least as likely as not related to service.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  The Veteran's osteoarthritis of the cervical spine, lumbar spine, right knee, left knee, and left ankle did not have its onset during his active service, did not manifest to a compensable degree within one year of separation from active service, and is not otherwise causally related to his active service.

2.  The Veteran does not have osteoarthritis of the left ankle.  



CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the cervical spine, lumbar spine, right knee, left knee, and left ankle have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Due Process

The Veteran has raised no issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

In pertinent part, the Veteran's service treatment records show that in September 1956, he sustained a left ankle injury when a fellow service-member fell on top of him, causing his ankle to twist.  X-ray studies revealed a chip fracture of the lateral malleolus but no other abnormalities, to include arthritis.  He was placed in a cast.  The service treatment records are negative for complaints or abnormalities pertaining to the neck, low back and knees.  At his May 1957 separation examination, all relevant body systems, including the neck, feet, lower extremities, and spine, were examined and determined to be normal.  

In October 1957, the Veteran submitted an original application for VA compensation benefits, seeking service connection for defective vision.  His application is silent for any mention of osteoarthritis, as is medical evidence assembled in connection with the application.  That evidence includes a December 1957 VA medical examination report which shows that examination of the Veteran's neck and musculoskeletal system was normal at that time.  

In February 2011, the Veteran submitted a claim of service connection for residuals of a fracture of the right ankle.  VA clinical records assembled in support of that claim include a problem list showing left knee pain, low back pain, and chronic lumbago in April 2002.  X-ray studies of both knees in May 2002 reportedly showed degenerative joint disease with possible pseudogout.  In May 2004, the Veteran was seen for follow up on arthritis pain with good results.  The assessment was osteoarthritis, right knee.  It was also noted that he had degenerative disc disease of the lumbar spine.  In October 2005, it was noted that the Veteran had a history of extensive osteoarthritis of the knees, cervical spine, and lumbar spine.  The assessment was osteoarthritis, extensive.  These records also document complaints of left ankle arthralgia on multiple occasions.  Subsequent VA clinical records show continued treatment for degenerative arthritis.  

In connection with his claim, the Veteran underwent VA medical examination in October 2011.  At that time, X-ray studies showed soft tissue swelling of the lateral malleolus, and no degenerative arthritic changes or fracture.  The diagnosis was left ankle chip fracture.  

In a November 2011 rating decision, the RO granted service connection for residuals of a left lateral ankle chip fracture, claimed as right ankle, and assigned an initial 10 percent rating.  

The Veteran thereafter filed a claim of service connection for residuals of a left hip replacement, stating that in January 2012, he had fallen and fractured his hip as a result of his service-connected left ankle disability.  

In April 2012, the Veteran underwent VA medical examination at which the examiner indicated that the Veteran had osteoarthritis and tendonitis in the left ankle.  It was noted that an MRI in March 2012 had shown cartilage loss along the lateral portion of the ankle mortise with subchondral stress changes in the underlying tibia and fibula.  The MRI also showed that, along the lateral malleolus, there is increased signal and thickness of the peroneal tendons compatible with tendinopathy.  The examiner noted the MRI also showed extensive subcutaneous edema surrounding the ankle joint.  The examiner also diagnosed the Veteran as having residuals of a left hip fracture which was less likely than not causally related to the service-connected left ankle disability.  

In an unappealed November 2012 rating decision, the RO denied service connection for a left hip disability.  

In August 2013, the Veteran submitted a claim of service connection for osteoarthritis.  VA clinical records assembled in connection with the claim show continued notations of degenerative joint disease, stable.  

In July 2016, a podiatry outpatient note reflected that the Veteran was seen for a complaint of refractory left ankle pain.  The examiner noted that the Veteran had been seen many times and that the chronic ankle pain was of unknown etiology. 

Private clinical records show that the Veteran was diagnosed as having multilevel disc disease of the lumbar spine after undergoing an MRI in August 2001.  

In connection with his claim, the Veteran was afforded a VA medical examination in January 2016.  The VA examiner noted that after reviewing the record and examining the Veteran, there was no medical, clinical, or diagnostic evidence to support a current diagnosis of osteoarthritis of the left ankle.  It was noted that a January 2014 X-ray study of the left ankle showed no fractures or dislocations.  There were multiple small vessel calcifications which could be age related or a sign of diabetes and/or advanced renal disease.  Prior X-ray studies in 2011, 2012, and 2013 were also negative for findings of arthritis.  The examiner also noted that the Veteran did not have osteoarthritis of the left hip.  X-ray studies in 2013 were negative for arthritis.  

In September 2016, the Veteran underwent another VA examination.  Here, the Veteran reported near-constant ankle pain, like stabbing and aching, and reported feeling that his ankle was "giving way."  The medical examiner again determined that the Veteran did not have osteoarthritis of the ankle, but rather that he had tendonitis in the left ankle and residuals of a lateral malleolar fracture, resolved with residual pain.  The examiner noted that a July 2016 imaging test showed that there was no degenerative disease of the ankle joint.  Final remarks of the September 2016 examination noted that there was no evidence of ankle arthritis.

At a VA spine examination in September 2016, a VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's osteoarthritis of the lumbar spine was incurred in or was caused by an in-service injury, event or illness.  The examiner explained that the Veteran's service treatment records showed that there was no osteoarthritis during service, nor was there evidence to establish osteoarthritis manifesting to a compensable degree within one year of separation from active military service.  Additionally, the examiner noted that the Veteran's age and occupational history explained a more likely etiology for the lumbar spine arthritis, as the Veteran worked as a farm laborer from the time of his separation from service in 1957 until approximately 2012.

At a VA cervical spine examination in September 2016, the examiner concluded that after examining the Veteran and reviewing the record, there was insufficient clinical evidence to establish an acute or chronic neck condition or residuals thereof.  She noted that the clinical evidence of record revealed no pattern of a chronic neck disability.  Additionally, the service treatment records did not reveal any in-service neck injury, event or exposure resulting in any complaint of or treatment for a neck condition or residuals thereof.  Likewise, there was no evidence to establish a chronic neck condition manifesting to a compensable degree within one year of service separation.  Finally, there were no cervical spine/neck images available to establish a diagnosis of osteoarthritis.  

The Veteran underwent a VA examination in September 2016 to determine whether the osteoarthritis in either knee was caused by service.  The examiner noted that the Veteran has a current diagnosis of degenerative arthritis in both knees and that the Veteran was diagnosed with that condition in July 2001.  Subsequent imaging studies of the knees showed severe multi-compartment degenerative changes seen in the knees bilaterally.  The examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's bilateral knee osteoarthritis was incurred in or caused by an in-service injury, event or illness.  As stated in her previous rationale, the examiner noted that her STR review did not reveal any arthritis condition incurring in service and there is no subjective medical evidence to establish an acute or chronic osteoarthritis condition manifesting to a compensable degree within one year of separation from active military service.  Additionally, the examiner noted that the Veteran's age and occupational history reveals a more likely etiology for the bilateral knee arthritis, as the Veteran worked as a farm laborer from the time of his separation from service in 1957 until approximately 2012.

In November 2016 a medical opinion was completed.  The examiner concluded that it is less likely than not that the Veteran's claimed osteoarthritis of the left ankle was caused by military service.  She gave two reasons for her conclusions.  First, the chip fracture incurred in service healed with conservative care, to include immobilization within a walking cast.  Additionally, the medical officer notes that "it is as least as likely as not that the Veteran's "chip fracture" of the lateral malleolus is extra-articular in nature because the distal most aspect of the lateral malleolus (tip) does not articulate with and is located below the intra-articular surface of the ankle joint.  In addition, the tip of the lateral malleolus moiety is not cartilaginous and/or considered an articular surface moiety.  Therefore, it is less likely than not that the Veteran's claimed ankle joint condition, degenerative joint disease, relates to, caused by and/or aggravated by his healed chip fracture of the fibula because the healed fracture is an independent and separated moiety that does not affect the configuration, and/or continuity of the ankle joint articular surfaces."

The second reason was that previous VA examinations noted that the Veteran's diagnosis was tendonitis and not osteoarthritis because the radiographs from the September 2016 examination were negative for degenerative ankle joint disease.  The medical officer also noted that the April 2014 and June 2016 MRIs were negative for radiologic signs of degenerative ankle joint disease.


Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

Applying the legal criteria set forth above to the facts in this case, the Board concludes that the preponderance of the evidence is against the claim. 

As set forth above, the record shows that osteoarthritis was not present during the Veteran's active service.  As noted, at his May 1957 separation examination, all relevant body systems, including neck, spine, feet and lower extremities, were examined and determined to be normal.  Indeed, the Veteran has not contended otherwise.  

The record also shows that arthritis was not manifest to a compensable degree within one year of service separation.  The record includes a December 1957 VA medical examination report which shows that examination of the Veteran's neck and musculoskeletal system was normal at that time, with no indication of arthritis.  The Veteran has not contended otherwise.  

Finally, the Board notes that although the record shows that the Veteran currently has osteoarthritis, including of the lumbar spine and both knees, the most probative evidence of record indicates that it is not causally related to his active service or any incident therein.  As set forth above, the RO obtained multiple VA medical examination reports and the examiners concluded that it is less likely than not that the Veteran's current lumbar spine and bilateral knee osteoarthritis is causally related to his active service or any incident therein.  In addition, the examiner's concluded that the Veteran did not currently have osteoarthritis of the cervical spine or left ankle.  The Board recognizes that the record contains other indications that the Veteran may have arthritis of these joints, but the examiners further concluded that the current cervical spine and left ankle disabilities are not causally related to his active service or any incident therein, or causally related to or aggravated by the service-connected left ankle disability.  

The Board assigns these medical opinions great probative weight.  They were rendered by qualified medical professionals who examined the Veteran, considered his medical history, and reviewed the pertinent medical records and current diagnostic test results.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, the examiners provided a rationale for the conclusions reached, including reference to the pertinent evidence of record, including the service treatment records.  There is no other clinical evidence of record which contradicts these medical conclusions.

In summary, the Board finds that the most probative evidence shows that osteoarthritis did not have their inception during the Veteran's active service, was not manifest to a compensable degree within one year of separation, nor is such disability otherwise causally related to his active service or any incident therein, or causally related to or aggravated by a service-connected disability.  For these reasons, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for osteoarthritis, to include in the left ankle, cervical spine, lumbar spine, right knee and left knee, is denied.


____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


